     Case 19-50012      Doc 36     Filed 03/05/19     EOD 03/05/19 17:07:30        Pg 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


In re:                                    )              Case No. 18-09108-RLM-11
                                          )              Adv. No. 19-50012
USA GYMNASTICS,                           )
                                          )              Chapter 11
                  Debtor.                 )
_________________________________________ )
                                          )
USA GYMNASTICS,                           )
                                          )              STIPULATION    EXTENDING
                  Plaintiff,              )              DATE   FOR  RESPONSE  TO
                                          )              ADVERSARY      COMPLAINT
v.                                        )              PURSUANT TO LOCAL RULE
                                          )              7006-1
ACE AMERICAN INSURANCE COMPANY,           )
GREAT AMERICAN ASSURANCE                  )
COMPANY, LIBERTY INSURANCE                )
UNDERWRITERS INC., NATIONAL               )
CASUALTY COMPANY, RSUI INDEMNITY )
COMPANY, TIG INSURANCE COMPANY,           )
VIRGINIA SURETY COMPANY, INC. F/K/A )
COMBINED SPECIALTY INSURANCE              )
COMPANY, WESTERN WORLD INSURANCE )
COMPANY, ENDURANCE AMERICAN               )
INSURANCE COMPANY, AMERICAN               )
INTERNATIONAL GROUP, INC., AMERICAN )
HOME ASSURANCE COMPANY, AND DOE )
INSURERS                                  )
                                          )
                  Defendants.             )
_________________________________________ )



         Debtor-Plaintiff USA Gymnastics (“USAG”) and Defendants American International

Group, Inc. and American Home Assurance Company (collectively “AIG”), by and through their

respective attorney of record, hereby stipulate, pursuant to Local Rule 7006-1, to extend to April




                                                1
    Case 19-50012       Doc 36     Filed 03/05/19      EOD 03/05/19 17:07:30   Pg 2 of 5



4, 2019 the date by which AIG must file and serve their answer or otherwise plead to USAG’s

adversary complaint. This Stipulation is based on the following facts:

       1.      USAG filed its adversary complaint against AIG on February 1, 2019. The

Summons was issued on February 05, 2019.

       2.      USAG filed its Certificate of Service Regarding Summons on February

06, 2019.

       3.      AIG requires additional time to review the adversary complaint and

determine the appropriate response.

       4.      On or about February 20, 2019, AIG requested a 28 day extension of time

to answer or otherwise plead pursuant to Local Rule 7006-1. The extension would

provide AIG until April 04, 2019 to respond to the adversary complaint. USAG agreed to

the AIG’s request.

       NOW, THEREFORE, USAG and AIG, by and through their attorneys of record, stipulate

and agree as follows:

       1.      The date by which AIG must file and serve its response to the adversary

complaint of USAG is extended from March 07, 2019, to and including April 04, 2019.




                                      Intentionally Left Blank



                                                 2
    Case 19-50012      Doc 36   Filed 03/05/19   EOD 03/05/19 17:07:30     Pg 3 of 5



       SO STIPULATED.


DATED:        March 5, 2019             PLEWS SHADLEY RACHER & BRAUN LLP

                                        By:    /s/ Gregory M. Gotwald
                                        Gregory M. Gotwald, #24911-49
                                        Tonya J. Bond, #24802-49
                                        Steven A. Baldwin, #34498-49
                                        Christopher E. Kozak, #P82156
                                        Plews Shadley Racher & Braun LLP
                                        1346 N. Delaware St.
                                        Indianapolis, IN 46202
                                        Tel: 317.637.0700
                                        ggotwald@psrb.com
                                        tbond@psrb.com
                                        sbaldwin@psrb.com
                                        ckozak@psrb.com
                                        Attorney for Plaintiff
                                        USA GYMNASTICS

And with authority from:

                                        Susan N.K. Gummow (Pro Hac Vice Pending)
                                        Igor Shleypak (Pro Hac Vice Pending)
                                        222 N. LaSalle St., Suite 1400
                                        Chicago, IL 60601
                                        Telephone:    (312) 863-5000
                                        Facsimile:    (312) 863-5009
                                        Email:        sgummow@fgppr.com
                                                      ishleypak@fgppr.com

                                        Attorney for Defendant
                                        AMERICAN INTERNATIONAL GROUP, INC.; AND
                                        AMERICAN HOME ASSURANCE COMPANY




                                           3
    Case 19-50012        Doc 36     Filed 03/05/19      EOD 03/05/19 17:07:30       Pg 4 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.


Scott P. Fisher                                      James P. Moloy
Drewry Simmons Vornehm, LLP                          Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                   jmoloy@boselaw.com

George R. Calhoun V                                  Kevin P. Kamraczewski
Ifrah PLLC                                           Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                  kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                     Robert B. Millner
                                                     Ronald D. Kent
                                                     Susan M. Walker
                                                     Dentons US LLP
                                                     robert.millner@dentons.com
                                                     ronald.kent@dentons.com
                                                     susan.walker@dentons.com
                                                     Counsel for Virginia Surety Company Inc.,
                                                     f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht
Riley Bennett Egloff LLP
jfecht@rbelaw.com
Counsel for RSUI Indemnity Company




      I further certify that on March 5, 2019, a copy of the foregoing was mailed by first-class
U.S. Mail, postage prepaid, and properly addressed to the following:


Ace American Insurance Company                       Great American Assurance Company
f/k/a Cigna Insurance Company                        CT Corporation System
CT Corporation System                                150 W. Market St., Ste. 800
150 W. Market St., Ste. 800                          Indianapolis, IN 46204-2814
Indianapolis, IN 46204-2814
Liberty Insurance Underwriters Inc.                  National Casualty Company
Corporation Service Company                          Corporation Service Company
135 N. Pennsylvania St., Ste. 1610                   135 N. Pennsylvania St., Suite 1610
Indianapolis, IN 46204-2448                          Indianapolis, IN 46204-2448
Western World Insurance Company                      Endurance American Insurance Company

                                                 4
    Case 19-50012      Doc 36    Filed 03/05/19    EOD 03/05/19 17:07:30      Pg 5 of 5



300 Kimball Dr., Ste. 500                       c/o CT Corporation System. Registered Ag
Parsippany, NJ 07054                            150 W Market St., Ste. 800
                                                Indianapolis, IN 46204-2814

American International Group, Inc.              American Home Assurance Company
175 Water St., Floor 18                         c/o CT Corporation System. Registered Ag
New York, NY 10038-4976                         150 W. Market St., Ste. 800
                                                Indianapolis, IN 46204-2814

U.S. Trustee
Office of U.S. Trustee
101 W. Ohio St., Ste. 1000
Indianapolis, IN 46204




                                                        /s/ Gregory M. Gotwald
                                                  Gregory M. Gotwald




                                            5
